DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The office action is non-final due to a new ground of rejection in response to Applicant’s arguments filed on 3/14/2022.

Response to Arguments
Applicant’s arguments on pages 6-9 with respect to claims 21-40 have been considered but are moot upon a further consideration and a new ground of rejection made under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kocks (US PGPub 2013/0132605) in view of Musayev (US PGPub 2009/0300145), and in further view of Adimatyam (US PGPub 2013/0086601).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kocks (US PGPub 2013/0132605) in view of Musayev (US PGPub 2009/0300145), and in further view of Adimatyam (US PGPub 2013/0086601).

Regarding claims 21, 27 and 39, Kocks teaches a computer-implemented method (Kocks, see abstract, Systems and methods are disclosed for delivering video content over a network) comprising:
receiving an indication to download digital content to a client system (Kocks, see paragraph 0043, The pre-fetching of video segments may be done periodically or upon the occurrence of predetermined events);
preloading, by a computing system to a persistent cache on the client system, a subset of the digital content to enable a user to begin playing the digital content prior to completion of the download (Kocks, see paragraph 0035, At step 225, the first n segments of a video are sent from the web service 200 to the client 210 (i.e., the first n segment of video are “pre-fetched” by the client 210). The video is received by the client 210 at step 235. At step 245, a user of client 210 may select the video for playback), the subset of the digital content providing a minimum level of functionality including default digital content (Kocks, see paragraph 0044, in cases where the client device 210 comprises a personal computer with a large storage capacity, the client device may pre-fetch a higher number of video segments. In contrast, in situations where the client device 210 is implemented with a mobile phone, personal digital assistant, or small device with limited storage capacity, a lower number of video segments may be pre-fetched).

Kocks teaches the above yet fails to teach transmitting, by the computing system to the client system, additional content of the digital content while the default digital content is played on the client system.
Then Musayev teaches transmitting, by the computing system to the client system, additional content of the digital content while the default digital content is played on the client system (Musayev, see paragraph 0055, the advertisement is downloaded while the media stream is being rendered by the content player. The content player uses the buffered media stream for the rendering).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kocks with media streaming with seamless ad insertion of Musayev, because doing so would make Kocks more efficient in optimizing the data transferred from a server to a client such that the client's experience is maximized even if network conditions during playback are inconsistent (Musayev, see paragraph 0002).

Kocks in view of Musayev teaches the above yet fails to teach the additional content used by the client system to modify the default digital content to include information personalized to a user of the client system.
Then Adimatyam teaches the additional content used by the client system to modify the default digital content to include information personalized to a user of the client system (Adimatyam, see paragraph 0023, billing system 122 may generate a billing reminder and content service system 130 may insert the billing reminder into a video stream being sent to a device associated with customer premises 140, and/or being sent to mobile device 160).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kocks in view of Musayev with message delivery mechanism of Adimatyam, because doing so would make Kocks in view of Musayev more efficient in inserting messages into a video streams (Adimatyam, see paragraph 0014).

Regarding claim 22, Kocks in view of Musayev and Adimatyam teaches further comprising: prioritizing the subset of the digital content for transmission to the client system (Adimatyam, see paragraph 0049, if message manager 310 receives multiple messages that are to be inserted into a content stream within a particular period of time, message manager 310 may determine a priority associated with each of the received message and may provide the messages to message splicer 310 in an order based on the determined priorities.).

Regarding claim 23, Kocks in view of Musayev and Adimatyam teaches wherein the subset of the digital content comprises multiple data groups including elements for use in rendering the digital content on the client system, wherein the subset of the digital content does not include the information personalized to the user of the client system (Kocks, see paragraph 0035, At step 225, the first n segments of a video are sent from the web service 200 to the client 210 (i.e., the first n segment of video are “pre-fetched” by the client 210). The video is received by the client 210 at step 235. At step 245, a user of client 210 may select the video for playback).

Regarding claim 24, Kocks in view of Musayev and Adimatyam teaches wherein the preloading the subset of the digital content comprises:
selecting a storage device proximate to the client system (Kocks, see paragraph 0019, After the video is divided into segments, a first video segment may then be pre-fetched by the client device and locally cached or otherwise stored for subsequent retrieval); and
storing the subset of the digital content to the storage device proximate to the client system (Kocks, see paragraph 0019, After the video is divided into segments, a first video segment may then be pre-fetched by the client device and locally cached or otherwise stored for subsequent retrieval).

Regarding claim 25, Kocks in view of Musayev and Adimatyam teaches further comprising: storing the subset of the digital content to a persistent data storage cache (Kocks, see paragraph 0019, After the video is divided into segments, a first video segment may then be pre-fetched by the client device and locally cached or otherwise stored for subsequent retrieval).

Regarding claim 26, Kocks in view of Musayev and Adimatyam teaches further comprising: selecting the subset of the digital content based on an amount of storage capacity of storage associated with the client system (Kocks, see paragraph 0044, in cases where the client device 210 comprises a personal computer with a large storage capacity, the client device may pre-fetch a higher number of video segments. In contrast, in situations where the client device 210 is implemented with a mobile phone, personal digital assistant, or small device with limited storage capacity, a lower number of video segments may be pre-fetched).

Regarding claim 28, Kocks in view of Musayev and Adimatyam teaches further comprising: receiving an indication to provide the first portion of digital media content to the client system, wherein the first portion of digital media is preloaded to a persistent cache on the client system (Kocks, see paragraph 0035, At step 225, the first n segments of a video are sent from the web service 200 to the client 210 (i.e., the first n segment of video are “pre-fetched” by the client 210). The video is received by the client 210 at step 235. At step 245, a user of client 210 may select the video for playback).

Regarding claim 29, Kocks in view of Musayev and Adimatyam teaches wherein the first portion of digital media content is non-personalized digital media content and wherein the second portion of digital media content comprises the information personalized to the user of the client system (Adimatyam, see paragraph 0023, billing system 122 may generate a billing reminder and content service system 130 may insert the billing reminder into a video stream being sent to a device associated with customer premises 140, and/or being sent to mobile device 160).

Regarding claim 30, Kocks in view of Musayev and Adimatyam teaches wherein the first portion of digital media content and the second portion of digital media content comprise video content (Musayev, see paragraph 0055, the advertisement is downloaded while the media stream is being rendered by the content player. The content player uses the buffered media stream for the rendering).

Regarding claim 31, Kocks in view of Musayev and Adimatyam teaches wherein the first portion of digital media content is preloaded to storage accessible to the client system, wherein the storage accessible to the client system is non-volatile storage local to the client system (Kocks, see paragraph 0044, in cases where the client device 210 comprises a personal computer with a large storage capacity, the client device may pre-fetch a higher number of video segments. In contrast, in situations where the client device 210 is implemented with a mobile phone, personal digital assistant, or small device with limited storage capacity, a lower number of video segments may be pre-fetched), and wherein the method further comprises:
selecting an amount of data for the first portion of digital media content that is based in part on an amount of storage available in the non-volatile storage (Kocks, see paragraph 0044, in cases where the client device 210 comprises a personal computer with a large storage capacity, the client device may pre-fetch a higher number of video segments. In contrast, in situations where the client device 210 is implemented with a mobile phone, personal digital assistant, or small device with limited storage capacity, a lower number of video segments may be pre-fetched).

Regarding claim 32, Kocks in view of Musayev and Adimatyam teaches wherein the first portion of digital media content and the second portion of digital media content, when combined, form a complete video content (Musayev, see paragraph 0055, the advertisement is downloaded while the media stream is being rendered by the content player. The content player uses the buffered media stream for the rendering).

Regarding claim 33, Kocks in view of Musayev and Adimatyam teaches wherein the first portion of digital media content includes a distinct portion of digital media content that is not included in the second portion of digital media content (Adimatyam, see paragraph 0023, billing system 122 may generate a billing reminder and content service system 130 may insert the billing reminder into a video stream being sent to a device associated with customer premises 140, and/or being sent to mobile device 160).

Regarding claim 34, Kocks in view of Musayev and Adimatyam teaches wherein the first portion of digital media content and the second portion of digital media content comprise redundancy (Kocks, see paragraph 0035, At step 225, the first n segments of a video are sent from the web service 200 to the client 210 (i.e., the first n segment of video are “pre-fetched” by the client 210). The video is received by the client 210 at step 235. At step 245, a user of client 210 may select the video for playback).

Regarding claim 35, Kocks in view of Musayev and Adimatyam teaches wherein a size of the first portion of digital media content is based on current or predicted connection bandwidth availability for the client system to download the second portion of digital media content (Kocks, see paragraph 0044, in cases where the client device 210 comprises a personal computer with a large storage capacity, the client device may pre-fetch a higher number of video segments. In contrast, in situations where the client device 210 is implemented with a mobile phone, personal digital assistant, or small device with limited storage capacity, a lower number of video segments may be pre-fetched).

Regarding claim 36, Kocks in view of Musayev and Adimatyam teaches wherein the first portion of digital media content comprises security information (Kocks, see paragraph 0050, Data pertaining to user interactions with video content may be logged as usage data. Such usage data may be stored with the web service 200 that provides videos to the user), and wherein the method further comprises:
determining that the client system is authorized to receive the second portion of digital media content (Kocks, see paragraph 0050, Data pertaining to user interactions with video content may be logged as usage data. Such usage data may be stored with the web service 200 that provides videos to the user).

Regarding claim 37, Kocks in view of Musayev and Adimatyam teaches wherein the security information comprises digital rights management (DRM) access (Adimatyam, see paragraph 0015, The term “content,” as used herein, may include video content (e.g., a video stream), audio content (e.g., an audio stream), and/or textual content (e.g., a textual stream). Furthermore, video content may include video on demand (VOD) content, pay-per-view (PPV) video content, rented video content, free television content (e.g., from free television broadcasters, etc.), paid for television content (e.g., from pay television content providers), on-line video content (e.g., on-line television programs, movies, videos, etc.), advertising, games, music videos, promotional information (e.g., such as previews, trailers, etc.), etc. Furthermore, the term “stream” may refer to a real-time streaming process, an on-demand streaming process, and/or a progressive download process.).

Regarding claim 38, Kocks in view of Musayev and Adimatyam teaches wherein the second portion of digital media content is stored on one or more devices proximate to the client system (Kocks, see paragraph 0019, After the video is divided into segments, a first video segment may then be pre-fetched by the client device and locally cached or otherwise stored for subsequent retrieval).

Regarding claim 40, Kocks in view of Musayev and Adimatyam teaches wherein to obtain the first portion comprises receiving the first portion from one or more of a plurality of edge server devices of a content delivery network, wherein the one or more of the plurality of edge server devices are selected based on information specific to the system (Kocks, see paragraph 0019, After the video is divided into segments, a first video segment may then be pre-fetched by the client device and locally cached or otherwise stored for subsequent retrieval).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443